DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages6-7, filed 08/12/2022 with respect to claims1-20 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. However, the non-statutory double patenting rejection remains.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 3-17, 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims1, 4-16, 19 of U.S. Patent No.11,074,704. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the present application anticipate the claims of the patent.

Patent No.11,074,704
Application No.17/354,849
Claim1 recites a method, comprising:
receiving a depth map of a scene and a corresponding active brightness
image of the scene;
detecting blooming in the depth map at least in part from saturated pixels in the active brightness image;
identifying a depth range of the saturated pixels;
invalidating the depth range of the saturated pixels from the depth map; 

and, generating another depth map that includes invalidated depths for the
saturated pixels.
Claim1 recites a method, comprising:




detecting blooming in a depth map at least in part from pixel brightness information;

identifying a depth range affected by the blooming;
invalidating pixels that are both at the depth range and within or adjacent to the blooming; 
and, generating another depth map that includes invalidated depths for the
invalidated pixels but retains depths for other pixels at the depth range that are not adjacent to the blooming.
Claim8 recites the method of claim 1, wherein the detecting comprises computing a set of all valid depth pixels that have a spatial neighbor that is saturated.
Claim2 recites the method of claim1, wherein pixels that area adjacent to the blooming are neighbors to the invalidated pixels that area within the blooming
Claim4 recites the method of claim 1, wherein the invalidating the depth range of the saturated pixels comprises invalidating saturated pixels and unsaturated pixels.
Claim4 recites the method of claim 1, wherein the invalidating comprises invalidating saturated pixels and adjacent non-saturated pixels
Claim5 recites the method of claim 1, wherein the detecting blooming in the depth map comprises making a binary determination whether blooming occurs in the depth map.
Claim5 recites the method of claim 1, wherein the detecting blooming in the
depth map comprises making a binary determination whether blooming occurs in
the depth map.
Claim6 recites the method of claim 5, wherein the making a binary determination is based at least in part upon a number of saturated pixels in the active brightness image.
Claim6 recites the method of claim 5, wherein the making a binary determination is based at least in part upon a number of saturated pixels according to the pixel brightness information.
Claim7 recites the method of claim 6, wherein the making a binary determination is based at least in part upon a number of saturated pixels in the active brightness 
image that are adjacent to one another.
Claim7 recites the method of claim 6, wherein the making a binary determination is based at least in part upon a number of saturated pixels according to the pixel brightness information that are adjacent to one another.
Claim8 recites the method of claim 1, wherein the detecting comprises computing a set of all valid depth pixels that have a spatial neighbor that is saturated.
Claim8 recites the method of claim 1, wherein the detecting comprises
computing a set of all valid depth pixels that have a spatial neighbor that is saturated.
Claim9 recites the method of claim 8, wherein the identifying comprises generating a histogram of depth values for the set.
Claim9 recites the method of claim 8,wherein the identifying comprises generating a histogram of depth values for the set.
Claim10 recites the method of claim 9, further comprising smoothing the histogram.
Claim10 recites the method of claim 9, further comprising smoothing the histogram.
Claim11 recites the method of claim 10, wherein the smoothing comprises replacing a value of individual bins of the histogram with an average value.
Claim11 recites the method of claim 10, wherein the smoothing comprises replacing a value of individual bins of the histogram with an average value.
Claim12 recites the method of claim 11, wherein the replacing comprises calculating the average value as the value of an individual bin averaged with at least two adjacent neighboring bins.
Claim12 recites the method of claim 11, wherein the replacing comprises calculating the average value as the value of an individual bin averaged with at least two adjacent neighboring bins.
Claim13 recites a system, comprising: a depth camera configured to capture a depth map and a corresponding active brightness image of a scene; 
and, a processor configured to: 
detect blooming in the depth map at least in part from saturated pixels in the active brightness image, 
identify a depth range of the saturated pixels, invalidate the depth range of the saturated pixels from the depth map, 
and generate another depth map that includes invalidated depths for the depth range.
Claim13 recites a system, comprising:
a depth camera configured to capture a depth map and associated pixel
brightness information of a scene; 
and, a processor configured to:
detect blooming in the depth map at least in part from the pixel brightness information,

identify a depth range affected by the blooming, 

and, update the depth map with corrected depth values for at least some pixels the depth range.
Claim14 recites the system of claim 13, wherein the depth camera and the processor are implemented on a single device.
Claim14 recites the system of claim 13, wherein the depth camera and the processor are implemented on a single device.
Claim15 recites the system of claim 13, wherein the depth camera is manifest on a first device and the processor is implemented on a second device.
Claim15 recites the system of claim 13, wherein the depth camera is manifest on
a first device and the processor is implemented on a second device.
Claim16 recites the system of claim 13, wherein the processor is configured to identify the depth range by identifying saturated pixels and adjacent pixels of the depth map.
Claim16 recites the system of claim 13, wherein the processor is configured to
identify the depth range by identifying saturated pixels and adjacent pixels of the
depth map.
Claim13 recites …;

detect blooming in the depth map at least in
 part from saturated pixels in the active, 
identify a depth range of the saturated pixels,  
brightness image.
Claim16 recites the system of claim 13, wherein the processor is configured to identify the depth range by identifying saturated pixels and adjacent pixels of the depth map.
Claim17 recites the system of claim13, wherein the processor is configured to identify the blooming at least in part from group of adjacent saturated pixels
Claim19 recites a device comprising:
 a depth camera configured to generate a depth map and a corresponding active brightness image of a scene; 
and, a bloom reduction computation component configured to detect blooming in the depth map based at least in part on saturated pixels of the active brightness image, identify a depth range of the saturated pixels, 
invalidate the depth range of the saturated pixels from the depth map, and generate another depth map that includes invalidated depths for the saturated pixels.
Claim20 recites a device comprising:
a depth camera configured to generate a depth map of a scene; 

and, a bloom reduction computation component configured to detect blooming
in the depth map utilizing at least pixel brightness information associated with the depth map, identify pixels of the depth map
affected by the blooming, and, 
indicate on an updated version of the
depth map that the identified pixels are unreliable.


Allowable Subject Matter
Claim3, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118. The examiner can normally be reached 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/Primary Examiner, Art Unit 2484